Citation Nr: 1512686	
Decision Date: 03/25/15    Archive Date: 04/01/15

DOCKET NO.  13-13 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a pulmonary disorder, to include chronic obstructive pulmonary disease (COPD), and pulmonary fibrosis as a result of asbestos exposure.  


ATTORNEY FOR THE BOARD

J. L. Wolinsky Associate Counsel


INTRODUCTION


The Veteran had active military service from October 1962 to October 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

The issue has been recharacterized in accordance with Clemons v. Shinseki, 23 Vet.App. 1 (2009).

In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also the Veteran's file on the electronic "Virtual VA" and "VBMS" system to ensure a total review of the evidence.  


FINDINGS OF FACT

1. The Veteran has a current diagnosis of COPD.
 
2. The Veteran's pulmonary disorder, to include chronic obstructive pulmonary disease (COPD), and pulmonary fibrosis is not causally or etiologically related to service, to include as due to asbestos exposure.


CONCLUSION OF LAW

The criteria for service connection for a pulmonary disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Board must discuss whether VA has complied with its duties to notify and assist the Veteran in substantiating his claims.  In this respect, the Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1). The notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

A letter sent to the Veteran in August 2010, advised the Veteran with what information or evidence is necessary to substantiate his service connection claim as well as his and VA's respective responsibilities in obtaining such evidence and information, and how VA determines the disability rating, and effective date.  The August 2010 VCAA letter was sent prior to the rating decision in August 2011.  Therefore, VA fulfilled its duty to notify. 

VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records, as well as obtaining a medical examination or opinion of the Veteran's disability when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The RO associated the Veteran's service treatment records (STRs), VA treatment records, and private medical records with the claims file.  The Veteran's Social Security Administration records are also associated with the claims file.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  The Veteran has not identified any treatment records aside from those that are already of record, nor is there any indication that the Veteran has sought additional treatment relevant to the instant appeal.

In February 2014, VA provided the Veteran with a respiratory disability benefit questionnaire (DBQ) and obtained a medical opinion addressing whether the Veteran's diagnosed pulmonary disorder had its onset during or was caused by active service.   The respiratory DBQ, and opinion are adequate, as the examination report shows that the examiner, considered the Veteran's relevant medical/military/social history, reviewed the Veteran's claims file and provided reasoned analysis to support the medical opinions.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 30Fadd3, 311-12 (2007) (holding that VA must ensure that the examination provided is adequate).   

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.   

Legal Criteria

Service connection may be granted for a disability resulting from an injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptoms after service is required for service connection. 38 C.F.R. § 3.303(b).  Service connection may also be granted for certain chronic diseases, if manifested to a compensable degree within one year following discharge from active military service.  38 C.F.R. §§ 3.307, 3.309.

The Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).

Facts and Analysis

In this case, the Veteran has asserted that his COPD was caused by his exposure to asbestos while in-service, specifically while working as an armor radio mechanic.  At the Veteran's February 2014 respiratory DBQ the examiner stated that the Veteran has a diagnosis of a respiratory condition.  The Veteran has also submitted private medical records regarding his treatment for COPD.  Thus, the Veteran fulfills the current disability element of the Veteran's service connection claim.  

The Board is cognizant of the holding in Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  The Court in Bardwell held that a layperson's assertions indicating exposure to gases or chemicals during service are not sufficient evidence alone to establish that such an event actually occurred during service.  Here, the Veteran's Military Occupation Specialty (MOS) was an Armor Radio Mechanic.  A VA memorandum dated in May 2002 containing a chart of the probability of asbestos exposure within the Navy, indicates that an analogous Army MOS had a minimal or probable exposure to asbestos.  Resolving doubt in the Veteran's favor, the Board finds that the Veteran was probably exposed to asbestos in-service.  The second element of service connection, evidence of an in-service injury, is satisfied.  

While the first two elements of service connection have been met, the third element, evidence of a nexus between the current disability and the in-service injury, has not.  The Veteran has not asserted that a pulmonary disorder began in service and the medical record does not reflect a definitive diagnosis until 2001, approximately 35 years after separation.  Additionally, COPD or pulmonary fibrosis is not a chronic disease listed under 38 C.F.R. § 3.309 and as such the theory of continuity of symptomatology does not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In the instant appeal, there is conflicting evidence on the issue of nexus. Specifically, the Veteran contends that his exposure to asbestos from active duty is the nexus for his pulmonary disorders.  On the other hand, the February 2014 opinion submitted by the VA examiner indicates a negative nexus opinion, stating that the Veteran's COPD is not related to asbestos exposure, and that the etiology of the Veteran's pulmonary fibrosis is not due to service.  

In support of the examiner's opinion, the examiner reviewed the Veteran's claims file with specific reference to the Veteran's post service private records.  Shortly after the Veteran was diagnosed with his COPD, private records show that the Veteran's restrictive pulmonary disease was a "result of the [Veteran's] chest surgery with the diffusion capacity likely secondary to his history of tobacco use." The examiner noted a documented history of tobacco abuse of one pack a day for thirty years, until 1998 when the Veteran had heart surgery.  

With regard to asbestos, the examiner stated that there was no clinical documentation of pulmonary changes related to asbestos exposures based on review of the private treatment records.  The examiner noted the Veteran's military history, and the specific contention that he was exposed to asbestos during duty and in his sleeping quarters.  The examiner further stated that regardless of any potential exposure to asbestos in-service, there is no evidence which links the Veteran's pulmonary disease to asbestos.  As such, the examiner essentially found that the Veteran's COPD is not related to service, and likely a residual of his history of smoking.  The examiner further incorporated medical literature which stated that pulmonary fibrosis in most cases has an unknown cause.  The examiner noted that the Veteran's severe pulmonary disease is of an unknown etiology.  

A patient report from the Veteran's private treatment from May 2001 states that the Veteran "clearly has evidence of respiratory system dysfunction but the etiology is unknown."  Thus, the private evidence of record fails to allege a relationship between the Veteran's service and his current pulmonary disability.

The February 2014 medical opinion provided contained not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The examiner discussed the Veteran's lay assertions that he was exposed to asbestos on duty and in the barracks, which complies with Dalton v. Nicholson, 21 Vet. App. 23 (2007).  For these reasons, the Board finds that the VA examiner's opinion is of great probative value.  The Veteran's contention that the cause of his pulmonary disorder was caused by his in-service exposure to asbestos, is not sufficient to outweigh the medical examiner's opinion.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  

While the Veteran may believe that his pulmonary disorder is related to his active service he has not provided any sufficiently probative evidence to support his claim of service connection.  The Board acknowledges that lay evidence may be sufficient to establish a causal relationship between a current disability and service.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007).  Here, however, as the medical question in issue is complex in nature, the Board finds that the Veteran's opinion as to the etiology of his pulmonary disorder does not create the requisite nexus needed for service connection.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007)

In the instant appeal, the VA medical opinion is more probative then the Veteran's lay assertion.  Therefore the Veteran does not fulfill the nexus requirement for his pulmonary disorder.  Furthermore, the Board notes that post-service medical evidence does not reflect complaints or treatment for a pulmonary disorder until many years after service.  The Board relies on the examiner's determination that the Veteran's pulmonary disorders are not related to asbestos exposure after a review of the Veteran's claims file, and independent medical research.  See Prejean v. West, 13 Vet. App. 444 (2000) (factors for assessing the probative value of a medical opinion include the review of the claims file and thoroughness and detail of the opinion).  No medical evidence has been offered to the contrary, and no medical evidence has been offered linking a respiratory disorder to service.

As such, service connection for a pulmonary disorder, is not warranted on any basis.  In reaching this conclusion, the Board considered the applicability of the benefit of the doubt doctrine.  However, that doctrine is not applicable in the instant appeal as the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102 (2013).  Therefore, the Veteran's claim for service connection is denied.

ORDER


Entitlement to service connection for a pulmonary disorder, to include chronic obstructive pulmonary disease (COPD), and pulmonary fibrosis as a result of asbestos exposure is denied.



____________________________________________
WAYNE M. BRAEUER
 Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


